DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments the Request for Continued Examination, filed October 13, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 1-8, 10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2015/094331) in view of Strand et al. (US 2014/0377194).
Chen et al. disclose oral care compositions comprising the acidic polymer, phosphate/acrylate copolymer. The copolymer is a random copolymer that is the copolymerized product of a mixture of 2-hydroxyethy methacrylate phosphates, acrylic acid and methacrylic acid. It has the formula of instant claim 1. The phosphate group of the polymer may function as an anchor to deposit the copolymer onto the tooth surface thereby forming a physical layer on the tooth surface that may inhibit staining and/or 
Chen et al. differ from the instant claims insofar as it does disclose the molecular weight of the nonionic polymer or lysine. 
Strand et al. disclose stain-proof oral care compositions comprising zinc citrate and a surface active organophosphate compound. The zinc citrate may comprise 0.05 to 11% by weight (paragraph 0075). The compositions may be formulated into mouth rinses and toothpaste (paragraph 0018). Antimicrobials may be used and include cetylpyridinium chloride. The quaternary ammonium antimicrobial agents may be included in the present compositions at levels of at least about 0.035%, typically from about 0.045% to about 1.0% or from about 0.05% to about 0.10% by weight (paragraph 0071). Anticalculus agents include sodium acid pyrophosphate (1.5 to 10%, paragraph 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a polyethylene glycol with a molecular weight of 5000 to 7000 motivated by the desire to use a polyethylene glycol that provides humectant and mouth moisturization benefits.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added lysine to the compositions of Chen et al. to obtain its therapeutic benefit as a nutrient. 
In regards to the mixture of sodium tripolyphosphate and sodium acid pyrophosphate, the two components may be used in mixtures and the instant claims encompass a 1:1 ratio. Normally, changes in result effective variables are not patentable where the difference involved is one of degree, not of kind; experimentation to find workable conditions generally involves the application of no more than routine skill in the art. In re Aller 105 USPQ 233, 235 (CCPA 1955).  It would have been 
In regards to claims 19 and 20, the combination of references discloses the components of the instant claims. Therefore one of ordinary skill in the art would reasonably conclude that the compositions would remove or prevent surface stains on teeth and prevent the attachment of biofilm to the surface of the teeth. 


Obvious-Type Double Patenting (Maintained Rejection)
Claims 1-8 and 10-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/668,913 (reference application). Claims 11 and 16 are cancelled.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite oral compositions comprising an acidic polymer, a nonionic polymer, a polyphosphate, a polyamine, an orally acceptable carrier and water. The instant claims differ from the copending claims insofar as they are species claims. The instant claims recite a single phase composition and the molecular weight of the nonionic polymer is recited, whereas the copending claims recite distinct phases. However it appear that one phase of the two phase systems comprise the same components as the single phase of the instant claims. Therefore the instant claims are obvious over the copending claims. 


Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


Conclusion
Claims 1-8 and 10-21 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEZAH ROBERTS/Primary Examiner, Art Unit 1612